UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                ________________________________

                          No. 01-60179
                        Summary Calendar
                ________________________________


                          BRENDA VARNADO,

                                              Plaintiff-Appellant,

                                 v.

                 CITY OF PICAYUNE, MISSISSIPPI,

                                               Defendant-Appellee.

          _____________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
                            (99-CV-273)
          _____________________________________________
                          October 8, 2001

Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     Brenda Varnado, a 49 year old female, was a patrol commander

with the police force of the City of Picayune, Mississippi.    She

was fired in November of 1998 and replaced in her former position

by a 34 year old male.   She then sued the City, asserting theories

of age and sex discrimination, violation of her right to due

process, and various state tort and contract claims.   The district

court granted summary judgment to the City on all of Varnado’s

claims in February of 2001.

     *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
      Concerning her age and sex discrimination claims, Varnado

argues that the district court erred in holding that she did not

make out a prima facie case of discrimination.                Assuming without

deciding that Varnado made out a prima facie case, the City

articulated a legitimate, nondiscriminatory reason for Varnado’s

firing. In particular, the City produced summary judgment evidence

that Varnado was a poor patrol commander and that her conduct

created low morale in the police force.           Having made that showing,

the   burden   shifted   back   to    Varnado   to    show    that   the   reason

proffered by the City was pretextual.           Evans v. City of Houston,

246 F.3d 344, 350 (5th Cir. 2001).           Our review of the briefs and

the   record   convinces   us   that    Varnado      made    no   such   showing.

Therefore, the district court’s grant of summary judgment on

Varnado’s discrimination claims was proper.

      Concerning Varnado’s other claims, we affirm the judgment of

the district court for the reasons given in its well-reasoned

opinion of February 1, 2001.         The judgment of the district court is

therefore AFFIRMED.

AFFIRMED.




                                       -2-